DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Wang on 12/2/2020.

The application has been amended as follows: 


1. (Currently Amended) A display panel, comprising: 
	a base substrate; 
	a plurality of pixel units disposed in array on one side of the base substrate; [[and]] 
	a plurality of photosensitive units disposed on the same side of the base , and each of the photosensitive units comprises: 
a first electrode disposed on the side of the base substrate; 
a photosensitive element disposed on a surface of the first electrode away from the base substrate; and 
a first switching device, which is a first thin film transistor, disposed on the side of the base substrate and having an input end electrically connected to the first electrode;
	and a touch circuit layer disposed on one side of the pixel units and the photosensitive units away from the base substrate,
	 wherein each of the pixel units comprises: 
a second electrode disposed on a same layer and made of a same material as those of the first electrode; and 
a light-emitting element disposed on a surface of the second electrode away from the base substrate; and
wherein a common electrode is disposed on a surface of the photosensitive element away from the first electrode and on a surface of the light-emitting element away from the second electrode, and the common electrode is an integral structure.
wherein a first driving circuit is configured to drive the plurality of pixel units to emit light;
	wherein a second driving circuit is configured to drive the plurality of  photosensitive units to output a detection signal; and 
	wherein a fingerprint recognition circuit is configured to receive the detection signal and perform fingerprint recognition,
	wherein a control circuit is configured to receive a touch signal outputted by the touch circuit layer in response to the object that is to be recognized and determine the target pixel unit according to the touch signal; 
	wherein the touch signal, outputted by the touch circuit layer, is received in response to the object that is to be recognized; 
	wherein the touch signal is judged whether it is a predetermined signal; and 
	wherein a target pixel unit is determined according to the touch signal, when it is determined that the touch signal is the predetermined signal,
	wherein a first control signal is output to the target pixel unit so that the target pixel unit emits light, the light emitted from the target pixel unit enters the photosensitive units after being reflected by an object that is to be recognized, and then the photosensitive units generates a detection signal; and
	wherein a second control signal is output to the photosensitive units so that the photosensitive units output the detection signal.
 
2. (Original) The display panel of claim 1, wherein the display panel comprises a display 
3. (Cancelled) 
4. (Currently Amended) The display panel of claim [[3]] 1, wherein the first switching device 
5. (Original) The display panel of claim 4, wherein each of the pixel units comprises: a second thin film transistor disposed on the side of the base substrate; wherein the second thin film transistor has a gate electrode which is disposed on a same layer as a layer of a gate electrode of the first thin film transistor and made of a same material as a material of a gate electrode of the first thin film transistor, and has source and drain electrodes which are disposed on a same layer and are made of a same material as those of the source and drain electrodes of the first thin film transistor. 
6. (Currently Amended) The display panel of claim 5, wherein each of the pixel units further comprises: [[a]] the second electrode 
7. (Cancelled) 
8. (Original) The display panel of claim 1, further comprising: a black matrix layer disposed on one side of the pixel units and the photosensitive units away from the substrate; a plurality of first light-transmitting windows disposed in the black matrix layer and each of which being disposed in one-to-one correspondence to each of a plurality of sub-pixels of each of the pixel units, and an orthographic projection of each of the sub-pixels on the base substrate being at least partially overlapped with an orthographic projection of one of the first light-transmitting windows corresponding thereto on the base substrate; a plurality of second light-transmitting windows disposed on the black matrix layer and each of which being disposed in one-to-one correspondence to each of the photosensitive units, and an orthographic projection of any of the photosensitive units on the base substrate being at least partially overlapped with an orthographic projection of one of the second light-transmitting windows corresponding thereto on the base substrate. 
9. (Original) The display panel of claim 8, further comprising: a color film layer disposed on the one side of the pixel units and the photosensitive units away from the base substrate and comprising a plurality of color film units, wherein each of the color film units is disposed in one-to-one correspondence to each of the sub-pixels of each of the pixel units; and an orthographic projection of each of the color film units on the base substrate is at least partially overlapped with an orthographic projection of one of the sub-pixels corresponding thereto on the base substrate. 
10-14. (Cancelled)
15. (Currently Amended) A display device, comprising: 
	a display panel, comprising: 

		
		a plurality of photosensitive units disposed on the same side of the base substrate, wherein any one of the photosensitive units is disposed between adjacent ones of the pixel units, and each of the photosensitive units comprises: 
a first electrode disposed on the side of the base substrate; 
a photosensitive element disposed on a surface of the first electrode away from the base substrate; and 
a first switching device, which is a first thin film transistor, disposed on the side of the base substrate and having an input end electrically connected to the first electrode;
a plurality of pixel units disposed in array on one side of the base substrate, wherein each of the pixel units comprises: 
a second electrode disposed on a same layer and made of a same material as those of the first electrode; and 
a light-emitting element disposed on a surface of the second electrode away from the base substrate; and
a common electrode that is disposed on a surface of the photosensitive element away from the first electrode and on a surface of the light-emitting element away from the second electrode, and the common electrode is an integral structure; and
		a touch circuit layer disposed on one side of the pixel units and the photosensitive units away from the base substrate, 
	 a first driving circuit configured to drive the pixel units of the display panel to emit light; 
	a second driving circuit configured to drive the photosensitive units of the display panel to output a detection signal; [[and]] 
	a fingerprint recognition circuit configured to receive the detection signal and perform fingerprint recognition; and
	a control circuit configured to receive a touch signal outputted by the touch circuit layer in response to the object that is to be recognized and determine the target pixel unit according to the touch signal; 
	wherein the touch signal, outputted by the touch circuit layer, is received in response to the object that is to be recognized; 
	wherein the touch signal is judged whether it is a predetermined signal; and 
	wherein a target pixel unit is determined according to the touch signal, when it is determined that the touch signal is the predetermined signal,
	wherein a first control signal is output to the target pixel unit so that the target pixel unit emits light, the light emitted from the target pixel unit enters the photosensitive units after being reflected by an object that is to be recognized, and then the photosensitive units generates a detection signal; and
	wherein a second control signal is output to the photosensitive units so that the photosensitive units output the detection signal.

16. (Original) The display device of claim 15, wherein the display panel comprises a display region and the plurality of photosensitive units are disposed in array in at least a part of the display region. 
17. (Original) The display device of claim 15, wherein any one of the photosensitive units comprises: a first electrode disposed on the one side of the base substrate; a photosensitive element disposed on a surface of the first electrode away from the base substrate; and a first switching device disposed on the one side of the base substrate and having an input end electrically connected to the first electrode. 
18. (Original) The display device of claim 17, wherein the first switching device is a first thin film transistor which has a source electrode and a drain electrode, one of which is electrically connected to the first electrode; and the first thin film transistor is one of an oxide thin film transistor and an organic thin film transistor. 
19. (Currently Amended) A fingerprint recognition method applied to [[the]] a display device comprising: 
	a display panel, comprising: 
		a base substrate, 
		a plurality of photosensitive units disposed on the same side of the base substrate, wherein any one of the photosensitive units is disposed between adjacent ones of the pixel units, and each of the photosensitive units comprises: 
a first electrode disposed on the side of the base substrate; 
a photosensitive element disposed on a surface of the first electrode away from the base substrate; and 
a first switching device, which is a first thin film transistor, disposed on the side of the base substrate and having an input end electrically connected to the first electrode;
a plurality of pixel units disposed in array on one side of the base substrate, wherein each of the pixel units comprises: 
a second electrode disposed on a same layer and made of a same material as those of the first electrode; and 
a light-emitting element disposed on a surface of the second electrode away from the base substrate; and
a common electrode that is disposed on a surface of the photosensitive element away from the first electrode and on a surface of the light-emitting element away from the second electrode, and the common electrode is an integral structure; and
		a touch circuit layer disposed on one side of the pixel units and the photosensitive units away from the base substrate, 
	a first driving circuit configured to drive the pixel units of the display panel to emit light; 
	a second driving circuit configured to drive the photosensitive units of the display panel to output a detection signal;
	a fingerprint recognition circuit configured to receive the detection signal and perform fingerprint recognition; and
	a control circuit configured to receive a touch signal outputted by the touch circuit layer in response to the object that is to be recognized and determine the target pixel unit according to the touch signal, the method comprising: 
	receiving the touch signal outputted by the touch circuit layer in response to the object to be recognized; 
	judging whether the touch signal is a predetermined signal; 
	determining a target pixel unit according to the touch signal, when it is determined that the touch signal is the predetermined signal;
	outputting a first control signal to [[a]] the target pixel unit so that the target pixel unit emits light, the light emitted from the target pixel unit entering the photosensitive units after being reflected by an object to be recognized, and then the photosensitive units generating a detection signal; 
	outputting a second control signal to the photosensitive units so that the photosensitive units output the detection signal; and 
	receiving the detection signal to perform fingerprint recognition according to the detection signal. 

20. (Cancelled)

	End of amendment.

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance:



Ding et al., US Patent Publication 2018/0053032, discloses an organic light emitting display panel and a photosensitive array. However, Ding disclosure and teachings do not teach the features present in the independent claims.

Yim et al., US Patent Publication 2019/0251324, teaches receiving a touch input, determining the pixels associated with the location of touch input, turning said pixels on for emitting light and capturing the fingerprint from the sensors corresponding to the pixels that are emitting light. How Yim’s disclosure and teachings do not teach the features present in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)-272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699